EXHIBIT 99.2 Enterprise Products GP, LLC Consolidated Balance Sheet at December 31, 2008 and Report of Independent Registered Public Accounting Firm 1 ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheet at December 31, 2008 4 Notes to Consolidated Balance Sheet Note 1 – Company Organization 5 Note 2 – General Accounting Policies and Related Matters 6 Note 3 – Recent Accounting Developments 13 Note 4 – Accounting for Equity Awards 15 Note 5 – Employee Benefit Plans 20 Note 6 – Financial Instruments 21 Note 7 – Inventories 27 Note 8 – Property, Plant and Equipment 28 Note 9 – Investments in and Advances to Unconsolidated Affiliates 29 Note 10 – Business Combinations 32 Note 11 – Intangible Assets and Goodwill 34 Note 12 – Debt Obligations 37 Note 13 – Equity 45 Note 14 – Business Segments 46 Note 15 – Related Party Transactions 47 Note 16 – Income Taxes 57 Note 17 – Commitments and Contingencies 58 Note 18 – Significant Risks and Uncertainties 61 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Enterprise Products GP, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of Enterprise Products GP, LLC and subsidiaries (the “Company”) at December 31, 2008.This consolidated financial statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Company at December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 1 and 3 to the consolidated balance sheet, the accompanying consolidated balance sheet has been retrospectively adjusted for the adoption of FASB Statement No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”(“SFAS 160”). /s/ DELOITTE & TOUCHE LLP Houston, Texas March 2, (July 6, 2009 as to the effects of the adoption of SFAS 160and the related disclosures in Notes 1 and 3) 3 ENTERPRISE PRODUCTS GP, LLC CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 35,486 Restricted cash 203,789 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $15,123 1,185,515 Accounts receivable – related parties 57,602 Inventories 362,815 Derivative assets 202,826 Prepaid and other current assets 111,773 Total current assets 2,159,806 Property, plant and equipment, net 13,154,774 Investments in and advances to unconsolidated affiliates 953,541 Intangible assets, net of accumulated amortization of $429,872 855,416 Goodwill 706,884 Deferred tax asset 355 Other assets 126,860 Total assets $ 17,957,636 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 300,532 Accounts payable – related parties 39,603 Accrued product payables 1,142,370 Accrued expenses 48,772 Accrued interest 151,873 Derivative liabilities 287,161 Other current liabilities 252,892 Total current liabilities 2,223,203 Long-term debt:(see Note 12) Senior debt obligations – principal 7,813,346 Junior subordinated notes – principal 1,232,700 Other 62,364 Total long-term debt 9,108,410 Deferred tax liabilities 66,060 Other long-term liabilities 81,374 Commitments and contingencies Equity: (see Note 13) Member’s interest 526,671 Accumulated other comprehensive loss (2,005 ) Total member’s equity 524,666 Noncontrolling interest 5,953,923 Total equity 6,478,589 Total liabilities and equity $ 17,957,636 See Notes to Consolidated Balance Sheet. 4 ENTERPRISE PRODUCTS GP, LLC NOTES TO CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization CompanyOrganization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in April 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At December 31, 2008, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
